Citation Nr: 0932012	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-25 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for degenerative disc disease of the cervical spine.  

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1, 1991 to 
November 15, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In a September 2005 rating decision, the RO 
granted service connection and assigned an initial 30 percent 
rating for degenerative disc disease of the cervical spine, 
effective September 22, 2003.  The Veteran appealed that 
decision by requesting a higher initial rating.  During the 
course of this appeal, in February 2006, the RO assigned a 
100 percent temporary total rating from October 17, 2005 
through January 2006, due to surgery on the Veteran's 
cervical spine.  Thereafter, the original 30 percent rating 
was continued from February 1, 2006.  The Veteran also appeal 
a February 2006 rating decision that denied his claim for a 
TDIU.

In February 2006, the RO also denied service connection for 
carpal tunnel syndrome of the upper extremities.  After the 
Veteran filed a timely notice of disagreement concerning 
those claim, the RO issued a statement of the case in July 
2006.  In her VA Form 9 (Substantive Appeal) filed in July 
2006, however, she limited her appeal to the matters of an 
increased rating for her cervical spine disability and a 
TDIU.  Therefore, these are the only two issues currently 
before the Board at this time.  38 C.F.R. § 20.200 (2008). 

In January 2008, the Veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  At that time, she 
indicated that she wanted service connection for carpal 
tunnel syndrome, as well as for depression, weight gain, and 
hypertension.  Therefore, the Board finds that her testimony 
constitutes a petition to reopen her previously denied claims 
for service connection for bilateral carpal tunnel syndrome, 
peripheral neuropathy of the upper extremities, degenerative 
disc disease of the lumbar spine, and depression, all of 
which were denied in an unappealed, and therefore final, 
February 2006 rating decision, as well as claims for service 
connection for weight gain and hypertension.  These matters 
are referred to the RO for appropriate action and, as will be 
discussed below, are inextricably intertwined with the claim 
for TDIU, see Harris v. Derwinski, 1 Vet.App. 180, 182-83 
(1991); thus, prompt action is appreciated.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board finds that additional evidentiary development is 
required before it can adjudicate the claim for an initial 
rating higher than 30 percent for degenerative disc disease 
of the cervical spine as well as the claim for a TDIU.  In 
particular, a VA examination is needed to evaluate the 
current severity of the Veteran's service-connected cervical 
spine disability, to include how it impacts on her ability to 
secure and maintain gainful employment.  The Board also notes 
that the TDIU claim in inextricably intertwined with this 
initial-rating claim as well as the unadjudicated claims 
which have been referred back to the RO for appropriate 
consideration.  

During her hearing, the Veteran testified that her cervical 
spine disability had increased in severity since her most 
recent VA compensation examination in October 2006.  
Therefore, the Veteran needs to be reexamined to assess the 
current severity of her cervical spine disability - including 
in terms of whether it renders her unemployable.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined 
the Board should have ordered a contemporaneous examination 
of the veteran because a 23-month old exam was too remote in 
time to adequately support the decision in an appeal for an 
increased rating).

With respect to her TDIU claim, the Board notes that this 
claim is inextricably intertwined with the claims being 
referred back to the RO for appropriate consideration (see 
Introduction), as well as her claim for an initial rating 
higher than 30 percent for degenerative disc disease of the 
cervical spine.  Since the Veteran does not presently meet 
the percentage requirements for a total disability rating, 
any potential grant of service connection for these claim 
disabilities (bilateral carpal tunnel syndrome, peripheral 
neuropathy of the upper extremities, degenerative disc 
disease of the lumbosacral spine, depression, weight gain, 
and hypertension), and any increase in her service-connected 
degenerative disc disease of the cervical spine, may bear 
significantly on her TDIU claim.  See Holland v. Brown, 6 
Vet. App. 443, 446 (1994) (TDIU claim predicated on a 
particular service-connected condition is inextricably 
intertwined with an increased rating claim regarding the same 
condition).  Therefore, the Veteran's TDIU claim must be 
referred back to the RO for adjudication after the 
requirements of this remand have been met.

Accordingly, the case is REMANDED for the following action:

1.  Adequately address the Veteran's 
January 2008 applications to reopen 
claims for service connection for 
bilateral carpal tunnel syndrome, 
peripheral neuropathy of the upper 
extremities, degenerative disc disease 
of the lumbar spine, and depression, 
which were previously denied in an 
unappealed February 2006 rating 
decision, as well as her recently filed 
claims for service connection for 
weight gain and hypertension.  

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of her service-
connected cervical spine disability, 
including any orthopedic and 
neurological symptoms.  The claims 
folder, to include a copy of this 
Remand, must be made available to the 
examiner for review.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should also describe all 
symptomatology due to the Veteran's 
service-connected cervical spine 
disability, to include any neurological 
pathology.  In particular, the examiner 
should describe the level of any 
complete or incomplete paralysis of any 
nerve related to her cervical spine 
disability, if present.

In reporting the results of range-of-
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of 
motion, if any, accompanied by pain.  
To the extent possible, the examiner 
should assess the extent of any pain 
and describe the extent of any 
incoordination, weakened movement, and 
excess fatigability on use.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, 
to the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  
The existence of any ankylosis of the 
spine should also be identified.

If the examination reveals any 
intervertebral disc syndrome (IVDS) 
associated with her service-connected 
cervical spine disability, the examiner 
should note whether this causes 
incapacitating episodes - meaning an 
episode of acute signs and symptoms due 
to IVDS that require bed rest 
prescribed by a physician and treatment 
by a physician.  If so, the examiner 
should note the total duration of such 
episodes during the past year. 

The examiner should also provide an 
opinion concerning the impact of the 
Veteran's service-connected cervical 
spine disability on her ability to 
work.  In doing so, the examiner also 
must consider the Veteran's education, 
experience, and occupational background 
in determining whether she is unable to 
secure or maintain gainful employment 
in light of her service-connected 
cervical spine disability.  The 
rationale for all opinions expressed 
should also be provided.

3.  Thereafter, readjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If either claim is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




